UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-1490


JANINE M. ADAMS,

                 Plaintiff - Appellant,

          v.

US AIRWAYS,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cv-01658-RMG)


Submitted:    August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janine M. Adams, Appellant Pro Se.        Daniel E. Farrington,
FARRINGTON LAW FIRM, LLC, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Janine    M.   Adams    appeals    the   district    court’s       order

adopting   the   magistrate       judge’s    recommendation     to     grant   the

motion to dismiss.        On appeal, we confine our review to the

issues raised in the Appellant’s brief.             See 4th Cir. R. 34(b).

Because Adams’s informal brief does not challenge the basis for

the district court’s disposition, Adams has forfeited appellate

review   of   the    court’s   order.        Accordingly,      we    affirm    the

district   court’s    judgment.       We     dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        2